196 P.3d 134 (2008)
164 Wash.2d 1022
OLD REPUBLIC NATIONAL TITLE INSURANCE COMPANY, a Minnesota corporation, Petitioner,
v.
LAW OFFICE OF ROBERT E. BRANDT, PLLC, d/b/a Escrow Authority, Petitioner,
v.
William Anderson and Kathy Anderson, husband and wife, and SFN Investments, LLC, Respondents.
No. 81399-0.
Supreme Court of Washington.
October 1, 2008.

ORDER
¶ 1 Department I of the Court, composed of Chief Justice Alexander and Justices C. Johnson, Sanders, Owens and J. Johnson, at its October 1, 2008, Motion Calendar, considered whether review should be granted pursuant to RAP 13.4(b), and unanimously agreed that the following order be entered.
¶ 2 IT IS ORDERED:
¶ 3 That the Petition for Review is denied. The Respondents' request for attorney fees is also denied.
/s/ Gerry L. Alexander
Chief Justice